DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/821,974 filed on September 12, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 8 and 15 being currently amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Tarchinski et al. US PGPUB 2020/0353839.
Regarding claims 1, 8 and 15, Harty discloses an apparatus [fig. 1], comprising: 

a processor [par. 57, the vehicle may comprise computing equipment configured to perform the method of fig. 7] configured to: 
determine, via the transport, a state of charge of the storage unit of the transport [par. 77, the EV 22 can determine the amount of charge it has available in order to determine which, if any, V2G requests it can satisfy];
determine, via the transport, an environment at a location [fig. 7, step 92; par. 58; determine the weather at SE 40]; 
wirelessly determine, via the transport, a status of the charging station at the location including at least one of a location energy cost and a location power level [fig. 7, step 92; pars. 40 & 56-57; determining the environment at the SE 40 includes determining potential power shortages/gaps, thus an energy level, or the SOC of the SE 40 (par. 75)], wherein the charging station notifies the transport of a needed amount of energy [pars. 40, 50, 53-54 & 56-57; building 40, which Examiner is interpreting as a charging station since it transfers charge, can notify the EV 22 of an energy shortage/gap, the amount can also be included in a V2G request (par. 50 & 53-54)]; and
provide, via the transport, a needed amount of energy to the charging station at the location based on the status of the charging station [fig. 7, steps 92, 94, 98, 100, 102 and 104; based on an energy shortage at SE 40 and the price the SE 40 is willing to pay for energy the vehicle may provide V2G (vehicle to grid) energy to the SE 40; pars. 58-59].
the transport confirms to the charging station that the needed amount of energy can be provided.
However, Tarchinski discloses a V2G vehicle charging system wherein the transport confirms to the charging station that the needed amount of energy can be provided [pars. 5, 7, 31-32 and 38-39; V2g (reverse power flow or RPF) participation can be agreed on and confirmed via a user prompt or automatically by the vehicle if the vehicle battery’s SOC is above a preset level (par. 38-39)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Harty to further include the transport confirms to the charging station that the needed amount of energy can be provided for the purpose of ensuring that a vehicle has a minimum level of SOC before accepting a V2G request, as taught by Tarchinski (par. 38).
Regarding claim 1, the method steps would have been obvious to one of ordinary skill based on the teachings of the Harty reference, above, as pertains to rejection of the apparatus of claim 8.
Regarding claim 15, the method steps would have been obvious to one of ordinary skill based on the teachings of the Harty reference, above, as pertains to rejection of the apparatus of claim 8. Furthermore, the Harty reference teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, perform the claimed method steps [par. 57].
Regarding claims 3, 10 and 17, Harty discloses wherein the environment at the location is based on a current seasonal shading of the location and a current weather 
Regarding claims 4, 11 and 18, Harty discloses optimally scheduling, via the transport, receipt of the needed amount of energy to the charging station from the transport based on the location energy cost [fig. 7, steps 92, 94, and 98-104; pars. 58-59 & 75-779, based on the need for V2G energy and the price the SE 40 is willing to pay the vehicle will choose to satisfy the request (thus allow for the receipt of the energy), such that the money received is optimized, thus optimally scheduling].
Regarding claims 5, 12 and 19, Harty discloses determining, via the transport, the needed amount of energy to the charging station at the location based on one or more of an external temperature at the transport, the estimated temperature in the location, and the location energy cost  [fig. 7, steps 92, 94, and 98-104; pars. 58-59 & 75-779, based on the price the SE 40 is willing to pay the vehicle will determine whether to satisfy the request (and thus the amount of energy to the charging station)].
Regarding claims 6, 13 and 20, Harty discloses determining, via the transport, a state of charge of the charging station at the location [par. 75, the charge level at the charging station].


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Tarchinski et al. US PGPUB 2020/0353839, and further in view of Forbes et al. US PGPUB 2017/0358041.
Regarding claims 7 and 14, Harty discloses executing, via the transport, a contract between the transport and the charging station related to the needed amount of 
The combination of Harty and Tarchinski does not explicitly disclose the contracts are smart contracts.
However, Forbes discloses an electric vehicle charging system which provides for vehicle-to-grid transfer [fig. 1; par. 202] the contracts are smart contracts [pars. 185, 202, 250, 252-252, 256 & 265-266; transfers of power to and from the vehicle are settled on the EnergyNet platform, which may use smart contracts for the settling].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Harty and Tarchinski arty to further include for the purpose of enabling secure, decentralized transactions via contracts which are easily transferrable between parties, as taught by Forbes (pars. 202 & 252).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Uyeki US PGPUB 2016/0075247.
Regarding claims 2, 9 and 16, Harty discloses wherein the environment at the location is based on a geographic position of the location [par. 58; the environment at SE 40 is based on the weather at the location of the SE 40].
The combination of Harty and Tarchinski does not explicitly disclose the environment is based on an external temperature of the transport.
However, Uyeki discloses a vehicle charging system incorporating vehicle to grid power transfers wherein the environment is based on an external temperature of the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Harty and Tarchinski to further include the environment is based on an external temperature of the transport for the purpose of considering the effect the temperature of the vehicle will have on the discharging process to prevent battery pack degradation, as taught by Uyeki (par. 44). 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859